PER CURIAM.
This cause is before us on appeal of a summary denial of Appellant’s Florida Rule of Criminal Procedure 3.850 motion. We find no merit to Appellant’s claim that the sentencing judge did not comply with Florida Rule of Criminal Procedure 3.700(c)(1).
However, we reverse and remand on Appellant’s claim of ineffective assistance of counsel. The plea agreement attached to the trial court’s order denying relief is not legible, and the record before us does not irrefutably negate Appellant’s claim that his defense attorney assured him that his sentence would be reduced, or that he was misled about the terms of his negotiated plea. State v. Leroux, 689 So.2d 235 (Fla.1996). Accordingly, we reverse and remand. On remand, the trial court shall either attach to its order records refuting Appellant’s claim or hold an evidentiary hearing.
REVERSED and REMANDED.
BOOTH, ALLEN and PADOVANO, JJ., CONCUR.